180 F.2d 851
SMITHv.UNITED STATES.
No. 11022.
United States Court of Appeals Sixth Circuit.
February 17, 1950.

Gunther Jacobson, New York City, for appellant.
Edward T. Kane, Detroit, Mich., and Janet E. Kinnane, Bay City, Mich., for the United States.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs and argument of counsel for the respective parties; and the court being of the opinion that the action of the District Judge in denying appellant's motion to permit her to withdraw her plea of guilty and to set aside the judgment of conviction was not an abuse of his discretion in the matter; Rule 32(d), Rules of Criminal Procedure, 18 U.S.C.A.; Katz v. United States, 6 Cir., 161 F.2d 869; United States v. Mignogna, 2 Cir., 157 F.2d 839, it is ordered that the judgment of the District Court be and is affirmed.